Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-24 are pending in this application of which claims 4-6, 8, 14, 15, 18-24 are withdrawn from consideration.

Response to Restriction/Election
Applicant’s election without traverse of Species A and F (Figs. 1, 9-13), corresponding to claims 1-3, 7, 9-13, 16, 17 in the reply filed on 12/21/2021 is acknowledged.

Foreign Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee (US 2017/0185037).

As to claim 1, Lee (Figs. 3, 6) teaches a viewing angle expansion plate comprising: 
a plurality of cell areas (630) [0077]; and 
a plurality of pinholes (620) formed in the plurality of cell areas (Shown in Fig. 6), 
wherein each cell area from among the plurality of cell areas corresponds to a respective pixel from among a plurality of pixels in a flat panel display [0077].

As to claim 2, Lee teaches wherein the plurality of pinholes are randomly distributed throughout the plurality of cell areas [0077].

As to claim 3, Lee teaches wherein each cell area from among the plurality of cell areas includes at least one pinhole from among the plurality of pinholes (Shown in Fig. 6).

As to claim 7, Lee teaches wherein each cell area from among the plurality of cell areas includes a respective group of pinholes from among the plurality of pinholes (There can be more than one pinhole per pixel) [0078], and 
wherein a predetermined number of pinholes from among the group of pinholes are positioned at a predetermined distance from a center of the respective cell area (The pinholes may be located at the same location above each pixel) [0079].

As to claim 9, Lee teaches wherein each cell area from among the plurality of cell areas comprises only one respective pinhole (Shown in Fig. 6), and 
25wherein a distance between a center of a respective cell area from among the plurality of cell areas and the respective pinhole is different for each cell area (The pinhole openings can be randomly located) [0077].

As to claim 10, Lee teaches a flat panel display comprising: 
a light source (305, 310) configured to emit parallel light (Parallel light output from 310); 
a flat panel (SLM 320), on which the parallel light is incident, configured to provide a three-dimensional image [0045]; and 
a viewing angle expansion plate (610) of claim 1 configured to expand the viewing angle of the three-dimensional image.

As to claim 11, Lee teaches wherein the flat panel comprises a liquid crystal display (LCD) panel configured to provide a holographic image [0051].

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2017/0185037) in view of White (US 2018/0166616).

As to claim 12, Lee teaches the limitations of claims 1 and 10 above.
However, Lee does not teach a meta lens.
On the other hand, White (Fig. 2) teaches wherein the light source comprises a meta lens [0025, 0047].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the meta lens of White with the light source of Lee because the combination would allow for the use of alternative circuitry as the light source for the display, increasing manufacturing flexibility.

Claim(s) 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2017/0185037) in view of Smits (US 2009/0032827).

As to claim 13, Lee teaches the limitations of claims 1 and 10 above.

On the other hand, Smits (Fig. 7) teaches wherein the light source comprises a lens (26) comprising a turbid medium (Phosphor particles 82 in order to produce a white output light) [0046-0047].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the phosphor-based white light of Smits with the light source of Lee because the combination would allow for control over the temperature of the white light output from the light source, increasing the output display quality.

Claim(s) 16, 17 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Lee (US 2017/0185037) in view of Sudo (US 6,798,390).

As to claim 16, Lee teaches the elements of claim 1 and 10 above.
However, Lee does not teach a movable expansion plate.
On the other hand, Sudo (Fig. 27) teaches moving the viewing angle expansion plate (3) during operation of the flat panel display (The pinhole panel is moved during display of the image 8) [Col. 16, Lines 8-28].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the movable pinhole plate of Sudo with the display of Lee because the combination would allow for better reconstruction of the 

As to claim 17, Lee teaches the elements of claim 1 and 10 above.
However, Lee does not teach a movable expansion plate.
On the other hand, Sudo (Fig. 27) teaches translating the viewing angle expansion plate in a plane parallel to the flat panel (The movement is parallel to the display 1).

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691